



Exhibit 10.2
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 4, 2019 (this
“Amendment”), is entered into among Phillips Edison Grocery Center Operating
Partnership I, L.P., a Delaware limited partnership (the “Borrower”), Phillips
Edison & Company, Inc., a Maryland corporation (the “Parent Entity”), the
Lenders party hereto and KeyBank National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).


RECITALS


A.    The Borrower, the Parent Entity, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of October 4, 2017 (as
amended by that certain First Amendment, dated as of November 16, 2018, and as
otherwise amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”).


B.    The Borrower has requested that the Credit Agreement be amended as set
forth below.


C.    The parties hereto have agreed to amend the Credit Agreement as set forth
herein.
D.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Amendment. The definition of Applicable Rate set forth Section 1.01 of the
Credit Agreement is amended as follows:


(a) The pricing grid set forth in clause (a) of the definition of Applicable
Rate is amended and restated in its entirety as follows:




Leverage Ratio
Applicable Rate for Eurodollar Rate Loans/ LIBOR Daily Floating Rate Loans
Applicable Rate for Base Rate Loans
1
≤ 40%
1.20%
0.20%
2
> 40% - ≤ 45%
1.25%
0.25%
3
> 45% - ≤ 50%
1.35%
0.35%
4
> 50% - ≤ 55%
1.50%
0.50%
5
> 55% - ≤ 60%
1.70%
0.70%
6
> 60%
1.90%
0.90%








--------------------------------------------------------------------------------







        
(b)    The pricing grid set forth in clause (b) of the definition of Applicable
Rate is amended and restated in its entirety as follows:


Pricing Level
Debt Rating of Parent Entity
Applicable Rate for Eurodollar Rate Loans/LIBOR Daily Floating Rate Loans
Applicable Rate for Base Rate Loans
1
> A-/ A-/A3
0.85%
0.00%
2
< A-/ A-/A3
> BBB+ / BBB+ Baa1
0.90%
0.00%
3
< BBB+ / BBB+ Baa1
> BBB / BBB / Baa2
1.00%
0.00%
4
< BBB / BBB / Baa2
> BBB- / BBB- / Baa3
1.25%
0.25%
5
< BBB- / BBB- / Baa3 or unrated
1.65%
0.65%



(c)    The following language is added as a new Section 11.20, immediately
following the existing Section 11.19:


Section 11.20. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such





--------------------------------------------------------------------------------





Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.


(b)    As used in this Section 11.20, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
2.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 2 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.


(a)    Execution and Delivery of Amendment.    The Administrative Agent shall
have received copies of this Amendment duly executed by the Borrower, the Parent
Entity, as Guarantor, the Lenders and the Administrative Agent.


(b)    Resolutions, Etc. Receipt by the Administrative Agent of such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party.


(c)    Closing Certificate. Receipt by the Administrative Agent of a duly
completed closing certificate setting forth such matters as reasonably requested
by the Administrative Agent.







--------------------------------------------------------------------------------





(d)    Fees/Expenses. Payment by the Borrower of (i) a non-refundable amendment
fee, for the account of each Lender, in the amount of 0.10 % of such Lender’s
outstanding principal amount of Term Loans as of the effective date of this
Amendment, (ii) all other fees agreed to by the Borrower in connection with this
Amendment and (iii) all other fees and expenses owed by the Borrower in
connection with this Amendment and the Credit Agreement to the extent invoiced
prior to or on the date hereof.
3.    Ratification of Credit Agreement. Each of the Loan Parties acknowledges
and consents to the terms set forth herein and agrees that this Amendment does
not impair, reduce or limit any of its obligations under the Loan Documents as
amended hereby.


4.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment;


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally;


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment;


(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of such Person’s Organization
Documents or (ii) violate, contravene or conflict with any Laws applicable to
such Person except, in the case referred to in this clause (ii), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;


(e)    After giving effect to this Amendment, the representations and warranties
of the Borrower and each other Loan Party set forth in Article VI of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (unless already qualified by materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
4, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Credit Agreement; and


(f)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.







--------------------------------------------------------------------------------





5.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or .pdf shall be effective
as an original.


6.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


7.    Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. This
Amendment shall be considered a Loan Document from and after the date hereof.
The Loan Parties intend for the amendments to the Loan Documents set forth
herein to evidence an amendment to the terms of the existing indebtedness of the
Loan Parties to the Administrative Agent and the Lenders and do not intend for
such amendments to constitute a novation in any manner whatsoever.


[remainder of page intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER: PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.,
a Delaware limited partnership
By:     PE Grocery Center OP GP I LLC,
a Delaware limited liability company,
its General Partner


By:     /s/ John Caulfield
Name:    John Caulfield
Title: CFO, SVP & Treasurer


PARENT ENTITY: PHILLIPS EDISON & COMPANY, INC.,
a Maryland corporation


By:     /s/ John Caulfield
Name:    John Caulfield
Title: CFO, SVP & Treasurer





--------------------------------------------------------------------------------







ADMINISTRATIVE
AGENT:            KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Michael P. Szuba            
Name: Michael P. Szuba
Title: Senior Vice President




LENDERS:            KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Michael P. Szuba            
Name: Michael P. Szuba
Title: Senior Vice President


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Brian B. Fagan                
Name: Brian B. Fagan
Title: Senior Vice President


U.S. BANK, NATIONAL ASSOCIATION


By: /s/ Curt M. Steiner                
Name: Curt M. Steiner
Title: Senior Vice President


CAPITAL ONE, NATIONAL ASSOCIATION


By: /s/ Jessica Phillips                





--------------------------------------------------------------------------------





Name: Jessica Phillips
Title: Authorized Signatory


FIFTH THIRD BANK


By: /s/ Michael P. Perillo            
Name: Michael P. Perillo
Title: Director


REGIONS BANK


By: /s/ William Chalmers            
Name: William Chalmers
Title: Assistant Vice President


BRANCH BANKING AND TRUST COMPANY


By: /s/ Ken Blackwell                
Name: Ken Blackwell
Title: Senior Vice President


FIRST MERCHANTS BANK


By: /s/ Tanner Trosell                
Name: Tanner Trosell
Title: Vice President


BMO HARRIS BANK, N.A.


By: /s/ Jonas L. Robinson            
Name: Jonas L. Robinson
Title: Vice President





